Title: From George Washington to Brigadier General Samuel Holden Parsons, 5 March 1778
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Valley Forge 5th March 1778

I am favd with yours of the 18th Feby inclosing your remarks upon Colo. Drakes representation of your Conduct. As I did not chuse to give any determination upon the matter exparte I sent the representation back to Genl putnam that you might see it, and vindicate yourself if any of the charges were not founded in truth. It would appear from your State of the matter, that Colo. Drake and his Colleague had been guilty of neglect of duty on their parts and therefore as they charge you with having done injustice to the inhabitants of the State of New York, in my opinion you had better address your vindication to Governor

Clinton, who being on the Spot, can have a better opportunity of hearing both parties fully than I can.
I am exceedingly glad to hear of your determination to remain in the Army at this Time when too many are withdrawing themselves from the Service, and I am not less pleased at the account you give me of the progress of the obstructions and Fortifications in and upon the River. I can only recommend your strictest attention to a work of so much consequence. I must also desire that you will have all the Arms at the different posts in your neighbourhood collected and have those that want repair put into the hands of the Armourers at Fishkill, for I am certain when we come to draw our Force together in the Spring that we shall want Arms notwithstanding the considerable importations.
Colo. Hay of Haverstraw informs me that there is large quantity of Forage collected at that place which he fears will fall into the Enemys hands if it is not removed or a proper guard sent over to protect it. As your Force may not probably allow you to do the latter with convenience, I wish you would do all in your power to effect the former. The Enemy I should suppose must be distressed for want of it, and when our Stores come forward in the Spring our Horses will stand in equal need of it. As Colo. Hay complains of Genl Putnams inattention to this matter when he represented it to him, I must beg you to see to it.
The Committee of Congress who are now here have desired that no Commissions may be filled up till some new general arrangements of the Army are completed. The Gentlemen will not lose any of their pretensions to Rank by waiting a little time longer for their Commissions, which shall be forwarded as soon as the Business above mentioned is finished. Colo. Webbs Officers will take Rank from the time he really appointed them. As I do not know when that was he or Lt Colo. Livingston must make an exact Return of their Ranks and time of appointment. Inclosed you have a letter for Genl Knox who is expected from the Eastward. If he has not arrived with you, be pleased to forward it to Springfield with orders if he has not been there to send it on to Boston. I am Dear Sir Yrs &c.
